FILE COPY




                             11th Court of Appeals Mandate

THE STATE OF TEXAS

TO THE 29TH DISTRICT COURT OF PALO PINTO COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on October 19, 2017,
the cause upon appeal to revise or reverse your judgment between

                   In the interest of J.A.D., J.A.D., and J.A.D., children

                     11th Court of Appeals No. 11-17-00152-CV and
                           29th District Court Case No. C47183



was determined; and therein our said Court made its order in these words:

    “This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion, the
appeal is dismissed. "

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.

                                                  WITNESS, the HON. JIM R. WRIGHT, Chief
                                                  Justice of our said Court, with the seal
                                                  thereof annexed at the City of Eastland,
                                                  on January 5, 2018.




                                                  SHERRY WILLIAMSON, CLERK

                                                  By: Cheryl Busk, Deputy